                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )    No. 3:19-cr-00217
                                                  )    JUDGE RICHARDSON
 ROBERT THOMPSON                                  )



                                             ORDER

        Defendant’s unopposed Motion to Continue Sentencing Hearing (Doc. No. 44) is

GRANTED. The sentencing hearing in this case is continued to July 1, 2021 at 10:00 a.m.

        Counsel are hereby given a standard reminder that any issues regarding, or requests for, (i)

departing downward under U.S.S.G. § 5K2.23, (ii) running the sentence concurrent with the

sentence in another case under subparagraph (b)(2) or subsection (c) or (d) of U.S.S.G. § 5G1.3,

or (iii) adjusting the sentence downward under U.S.S.G. § 5G1.3(b)(1) should be raised in the

filings made prior to sentencing.

        IT IS SO ORDERED.



                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




      Case 3:19-cr-00217 Document 45 Filed 02/26/21 Page 1 of 1 PageID #: 111
